Citation Nr: 9924900	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-20 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C.


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1969 to November 1971; he died in March 
1996 at the Prince George's Medical Center.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1996, by a VA Regional Office (RO), which denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and DIC benefits pursuant to 
38 U.S.C.A. § 1318.  The notice of disagreement with this 
determination was received in November 1996.  The statement 
of the case was issued in May 1997.  The appellant's 
substantive appeal was received in July 1997.  The appeal was 
received at the Board in April 1999.  

On June 16, 1999, the appellant appeared and offered 
testimony at a hearing before the undersigned member of the 
Board in Washington, D.C.  A transcript of the hearing is of 
record.  


REMAND

Essentially, the appellant contends that the veteran's AIDS-
related death resulted from IV drug use, which was a result 
of his service-connected schizophrenia and posttraumatic 
stress disorder (PTSD) that developed as a result of his 
experiences in Vietnam.  At the personal hearing in June 
1999, it was argued that it is known that individuals who 
suffer from schizophrenia have a very high incident of risky 
behavior.  It was further argued that it was as likely as not 
that veteran's schizophrenia led to the behavior that caused 
him to contract AIDS, which ultimately led to his death.  The 
appellant maintained that doctors at the VA hospital in 
Washington, D.C., have indicated that the veteran's drug 
abuse was due to his PTSD/schizophrenia; she specifically 
indicated that a Dr. Suter at the VA Medical Center in 
Washington, D.C., associated the veteran's drug use to his 
schizophrenia.  She also reported at the hearing that the 
veteran went to the Psychiatric Institute in Washington, 
D.C., in the 1980s for psychiatric care and that he went to 
Hennepin County in Minneapolis, Minnesota and a private 
therapy group.  See pages 15 and 16 of the June 1999 hearing 
transcript.

Alternately, the appellant contends, in effect, that the 
veteran was totally disabled due to his service-connected 
schizophrenia prior to his death, and in fact had a 100 
percent service-connected disability rating at the time of 
death, and that as a consequence DIC benefits under 
38 U.S.C.A. § 1318 should be granted.  At the time of her 
hearing in June 1999, the appellant argued that, in light of 
the veteran's hospitalization in 1985 and the severity of 
this psychiatric disorder at that time, the veteran should 
have been evaluated as 100 percent disabled effective from 
1985.  She testified that he worked at the National Gallery 
of Art for 3 years between 1983 and 1986 and at the Naval 
Research Laboratory for about 2 years before he was fired in 
1987.  The Board finds that the veteran's records should be 
requested from the Psychiatric Institute and Hennepin County, 
Minneapolis, Minnesota and that the National Gallery of Art 
and the Naval Research Laboratory should be asked for the 
veteran's personnel records and/or dates of employment.  The 
Board also finds that all of the veteran's VA treatment 
records should be obtained.

The Board notes that during the pendency of the current 
appeal, the United States Court of Appeals for Veterans Clams 
(Court) rendered several decisions specifically on the issue 
of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
(West 1991).  Weaver v. West, 12 Vet. App. 229 (1999); Wingo 
v. West, 11 Vet. App. 307 (1998); Carpenter v. West, 11 Vet. 
App. 140 (1998); Green v. Brown, 10 Vet. App. 111 (1997).  

In those decisions the Court determined, in pertinent part, 
that a surviving spouse may be entitled, pursuant to 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to receive DIC benefits 
as if the veteran's death were service-connected by 
demonstrating that the deceased veteran hypothetically would 
have been entitled to receive 100 percent disability 
compensation based on his service-connected disabilities at 
the time of death and for a period of 10 consecutive years 
immediately prior to death, though he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  Wingo; 
38 U.S.C.A. § 1318(b) (West 1991); 38 C.F.R. § 3.22(a)(2) 
(1998).  

Review of the file discloses that the veteran was rated 100 
percent disabled for his service-connected psychiatric 
disorder effective from January 15, 1989, pursuant to a 
hearing officer's grant of that rating by decision in April 
1993, and the RO implementation of such grant and assignment 
of the aforementioned effective date by rating decision in 
May 1993.  In the case at bar, it appears that the RO denied 
the appellant's DIC claim under 38 U.S.C.A. § 1318 on the 
sole basis that the veteran's 100 percent rating was in 
effect for less than 10 years.  The RO did not provide the 
appellant with an opportunity to set forth a hypothetical way 
a 100percent rating should have been in effect for 10 years 
before the veteran's death.  However, as it is clear from the 
appellant's contentions on appeal that she believes the 
veteran should have been rated 100 percent disabled for his 
psychiatric disorder for more than 10 years prior to his 
death, her claim for DIC under section 1318 must be 
readjudicated according to the Court's decisions.  

In light of the foregoing, the Board finds that additional 
development is indicated.  Accordingly, the case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran's 
records from  the Psychiatric Institute 
and Hennepin County, Minneapolis, 
Minnesota and his terminal hospital 
records from Prince George' Medical 
Center.

2.  The appellant should be given the 
opportunity to submit the name(s) and 
address(es) of where the veteran received 
private treatment.  See the June 1999 
hearing transcript page 16.  If she 
responds the veteran's records should be 
requested from that source.

3.  The National Gallery of Art and the 
Naval Research Laboratory should be asked 
by the RO for the veteran's personnel 
records and/or dates of employment.

4.  The RO obtain all the veteran's 
treatment records for any disorder at any 
time, including outpatient records from 
the VA Medical Center, Washington, D.C. 
(hospital summaries are not sufficient 
rather the underlying records should be 
obtained).  The RO should specifically 
undertake necessary action to obtain any 
medical treatment records or statement 
from Dr. Suter at the VA Medical Center 
in Washington, D.C., regarding the 
question of whether the veteran's 
schizophrenia/PTSD caused or contributed 
to his drug use, contraction of AIDS, 
which led to pneumonia and death.  The 
appellant should be informed that she can 
submit any physician's statement to that 
effect.

5.  The appellant should be informed that 
she can set forth any hypothetical way 
the veteran should have been entitled to 
a 100percent evaluation for 10 years 
before his death. 

6.  Thereafter, the RO should 
readjudicate the appellant's claims, 
including considering Weaver v. West, 
Wingo v. West, Carpenter v. West, and 
Green v. Brown as regards entitlement to 
DIC benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991).  

7.  If any of the claims are not granted, 
the RO should provide the appellant and 
her representative with an appropriate 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. No action is required 
of the appellant until she receives further notice, but she 
may furnish additional evidence and argument while the case 
is in remand status.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and to accord the appellant due process of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




